Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 9- 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 appears to contain a typographical error, reciting “a glass transition temperature Tg and Tg+100°C or lower”, which appears as if it should read “a glass transition temperature (Tg) of Tg+100°C”. For the purposes or examination, the phrase “a glass transition temperature Tg and Tg+100°C or lower”, will be read as “a glass transition temperature (Tg) of Tg+100°C” unless further clarified by Applicant during the course of prosecution. One potential way to overcome this 
Claims 7 and 9-12 recite the phrase “alkali-earth metal oxides (RO)”. Examiner notes that RO is a common abbreviation for alkaline earth metal oxides, due to the divalent nature of the alkaline metals. For the purposes of examination, the phrase “alkali-earth metal oxides (RO)” will be read as “alkaline-earth metal oxides (RO)” absent clarification from Applicant during the course of prosecution. One potential way to overcome this rejection is to amend claims 7 and 9-12 to state “alkaline-earth metal oxides (RO)”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuta et al. (KIKUTA, M, et al., "The Relationship between Fracture Pattern and Fracture Stress on Float Glass", Journal of the Ceramic Association, Japan , March 1, 1985, Vol. 93, No. 3, pages 144-150 (with English Abstract), hereinafter referred to as Kikuta).
Regarding Claim 1, Kikuta is discloses a strengthened glass having a mirror constant A of 1.97 MPa*m0.5 or less (see Kikuta at the Abstract, disclosing glasses with a mirror content of 1.88 MPa*m1/2
Regarding Claim 6, Kikuta discloses the sheet thickness t is 1.2 mm or more and 50 mm or less (see Kikuta at Page 46, Table 1, where the semi-tempered glass has a thickness of 6.0 mm).
Regarding Claim 14, Kikuta discloses the glass has a Young's modulus E of 55 GPa or more and 100 GPa or less (see Kikuta at Page 46, Table 2, disclosing the glass has a Young's modulus of 73.6 GPa).
Claim(s) 2, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kikuta or, in the alternative, under 35 U.S.C. 103 as obvious over Kikuta.
Regarding Claim 2, Kikuta does not explicitly disclose the glass has a fictive temperature at a central portion in a sheet thickness t direction of not lower than a glass transition temperature (Tg) of Tg+100°C or lower, however, this is a characteristic inherent to the glass disclosed by Kikuta. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding Claim 15, Kikuta does not explicitly disclose the glass has a low temperature coefficient of thermal expansion αLT of 60 * 10-7*K-1 or more provided that an average coefficient of thermal expansion at 50 to 350 °C is the low temperature coefficient of thermal expansion αLT, however, this is a characteristic inherent to the glass disclosed by Kikuta. As discussed above, products of identical 
Regarding Claim 16, Kikuta does not explicitly disclose the glass has a ratio αHT/ αLT of a high temperature coefficient of thermal expansion αHT to the low temperature coefficient of thermal expansion αLT of 2.0 or higher, provided that a maximum value of a coefficient of thermal expansion between a glass transition temperature and a yield temperature is the high temperature coefficient of thermal expansion αHT, however, this is a characteristic inherent to the glass disclosed by Kikuta. As discussed above, products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding Claim 17, Kikuta does not explicitly disclose the glass has a product αLT * E of the low temperature coefficient of thermal expansion αLT and a Young's modules E is 5.0 * 105 Pa*K-1 or more, however, Kikuta does disclose a glass with a Young’s modulus of 73.6 GPa (see Kikuta at Page 46, Table 2), while the low temperature coefficient of thermal expansion αLT is a characteristic inherent to the glass disclosed by Kikuta. As discussed above, products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta as applied to claim 1 above, and further in view of Akiba et al. (US20140226090, hereinafter referred to as Akiba).
Regarding Claim 3, Kikuta discloses a glass which meets the limitations of claim 1 as described above. Kikuta does not disclose the glass has a tensile stress CT at the central portion in the sheet thickness t direction of 5 MPa or more.
Akiba is directed towards a chemically tempered glass (see Akiba at the Abstract). Akiba discloses a glass with an internal tensile stress CT (hereinafter in 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass disclosed by Akiba to possess the internal tensile stress CT of Akiba as taught by Akiba with a reasonable expectation of successfully providing a glass where fracture tends to be less likely to take place. 
Regarding Claim 4, Kikuta discloses a glass with a mirror constant A of 1.88 (see Kikuta at the Abstract, disclosing glasses with a mirror content of 1.88 MPa*m1/2). Kikuta does not disclose the tensile stress CT of the glass. Akiba remedies this deficiency as described above.
Therefore, provided the glass of Kikuta with a central tension CT of 30 MPa as preferred by Akiba and a mirror constant A of 1.88 gives a quotient of (CT/A) of 30/1.88 = 15.96, which is within the claimed range of 2.5 or more. 
Regarding Claim 5, Kikuta does not disclose the glass has a depth of compressive stress layer DOL of (1/10) * t (mm) or more when the sheet thickness is t (unit: mm).
Abika discloses the glass of the present invention has a thickness from 0.3 to 2mm (see Abika at [0102]), and further teaching a thickness reduction is required for reduction of the load for transportation (see Akiba at [0003]). Akiba discloses the glass has a compressive stress layer thickness of at most 32 micrometers and a thickness of at most 1 mm (see Akiba at [0030]), and further teaches that by adjusting the compressive stress layer thickness t to be at least 32 μm, it is possible to make the resistance of flexural strength sufficient typically after scratched (see Akiba at [0031]).
Examiner notes that for a thickness of 0.3 mm and a compressive stress layer thickness of 32 micrometers, the depth of compressive layer (DOL) is greater than 1/10 the thickness, where (1/10)*(0.3 mm)= 30 micrometers which is less than 32 micrometers, thus is within the claimed range. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass disclosed by Kikuta to have a thickness as disclosed by Akiba in order to reduce the load for transportation as taught by Akiba, and to further modify the glass disclosed by Kikuta to have a compressive stress layer thickness as disclosed by Akiba in order 
Regarding Claim 7, the English language section of Kikuta does not disclose a composition, however, a person having ordinary skill in the art would necessarily formulate a composition when seeking to provide the glass, therefore said person would be motivated to search the prior art in order to determine an effective chemical composition. 
Akiba discloses a glass comprising, as represented by mole percentage based on oxides, 40 to 85% of SiO2 (see Akiba at [0163], Table 1, Example 1, disclosing an example of a glass which is 64 mol. % SiO2), 0 to 15% of Al2O3 (see Akiba at [0163], Table 1, Example 1, disclosing an example of a glass which is 12 mol. % Al2O3), 0 to 5% of P2O5 (see Akiba at [0163], Table 1, Example 1, disclosing an example of a glass which is 0 mol. % P2O5), 8 to 40% of alkali metal oxides (R2O) in total (see Akiba at [0163], Table 1, Example 1, disclosing an example of a glass which is 16 mol. % Na2O for a total R2O content of 16 mol. %), and 0 to 20% of alkaline-earth metal oxides (RO) in total (see Akiba at [0163], Table 1, Example 1, disclosing an example of a glass which is 8 mol. % MgO for a total RO content of 8 mol. %), and not substantially comprising B2O3 (see Akiba at [0163], Table 1, Example 1, disclosing an example of a glass which is 0 mol. % B2O3
Akiba discloses another glass comprising, as represented by mole percentage based on oxides, 40 to 85% of SiO2 (see Akiba at Page 13, Table 6, Example 51, disclosing an example of a glass which is 84 mol. % SiO2), 0 to 15% of Al2O3 (see Akiba at Page 13, Table 6, Example 51, disclosing an example of a glass which is 3 mol. % Al2O3), 0 to 5% of P2O5 (see Akiba at Page 13, Table 6, Example 51, disclosing an example of a glass which is 0 mol. % P2O5), 8 to 40% of alkali metal oxides (R2O) in total (see Akiba at Page 13, Table 6, Example 51, disclosing an example of a glass which is 12 mol. % Na2O for a total R2O content of 12 mol. %), and 0 to 20% of alkaline-earth metal oxides (RO) in total (see Akiba at Page 13, Table 6, Example 51, disclosing an example of a glass which is 1 mol. % MgO for a total RO content of 1 mol. %), and not substantially comprising B2O3 (see Akiba at Page 13, Table 6, Example 51, disclosing an example of a glass which is 0 mol. % B2O3). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to seek out teachings of suitable compositions when providing the glass of Kikuta, thus said person would be motivated to modify the glass of Kikuta to compose either or both of the glass compositions as taught by Akiba above with a reasonable expectation of success. 
Regarding Claim 8, Kikuta does not provide a Poisson’s ratio in the English language portion, therefore, a person having ordinary skill in the art would be motivated to search the prior art in order to determine an effective Poisson’s ratio. 
Akiba discloses a glass with a Poisson’s ratio of at most 0.25 (see Akiba at [0111]), further teaching that if the Poisson’s ratio exceeds 0.25, the cracking resistance of the glass is likely to be inadequate (see Akiba at [0111]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to seek out teachings of a suitable Poisson’s ratio. Thus, it would have been obvious to modify the glass of Kikuta to provide the Poisson’s ratio disclosed by Akiba with a reasonable expectation of successfully providing a glass with an adequate cracking resistance as taught by Akiba. 
Regarding Claim 9, Kikuta discloses a glass with a Young's modulus of 73.6 GPa (see Kikuta at Page 46, Table 2). Kikuta does not disclose a Poisson’s ratio, an [Al2O3] concentration in mol. %, or a sum of RO in terms of mol. % where RO designates the total alkaline-earth oxide content.  Therefore, a person having ordinary skill in the art would be motivated to search the prior art in order to determine an effective Poisson’s ratio, an [Al2O3
Akiba discloses a glass with a Poisson’s ratio of at most 0.25 (see Akiba at [0111]), further teaching that if the Poisson’s ratio exceeds 0.25, the cracking resistance of the glass is likely to be inadequate (see Akiba at [0111]). Akiba discloses an example of a glass which is 12 mol. % Al2O3 (see Akiba at [0163], Table 1, Example 1) and which is 8 mol. % MgO for a total RO content of 8 mol. % (see Akiba at [0163], Table 1, Example 1). 
Examiner notes that where E is the Young's modulus expressed as 73.6 GPa, v is the Poisson's ratio expressed as 0.25, [Al2O3] is the alumina concentration expressed as 12 mol. %, and the sum of RO is expressed as 8 mol. %, then the value G = (E*0.013) + (v*-6.6) + ([al2o3]*0.023) + (the sum of RO * 0.013) = (73.6*0.013) + (0.25*-6.6) + (12*0.023) + (8 * 0.013) = -0.3132, which is close to touching the claimed range of -0.33 or less. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to seek out teachings of a suitable composition and a suitable Poisson’s ratio. Thus, it would have been obvious to modify the glass of Kikuta to provide the composition and Poisson’s ratio disclosed by Akiba with a reasonable expectation of successfully providing a glass with an adequate cracking resistance as taught by Akiba.
Regarding Claim 10, the English language section of Kikuta does not disclose a composition, however, a person having ordinary skill in the art would necessarily formulate a composition when seeking to provide the glass, therefore said person would be motivated to search the prior art in order to determine an effective chemical composition. 
Akiba discloses an example of a glass which is 3 mol. % Al2O3 (see Akiba at Page 13, Table 6, Example 51, disclosing an example of a glass which is 3 mol. % Al2O3) and which is 1 mol. % MgO for a total RO content of 1 mol. % (see Akiba at Page 13, Table 6, Example 51, disclosing an example of a glass which is 1 mol. % MgO for a total RO content of 1 mol. %). 
Examiner notes that where [Al2O3] is 3 mol. % and the sum of RO is 1 mol. %, I = ([Al2O3] * 0.03) + (RO * 0.013) = (3*0.03) + (1*0.013) = 0.103, which is within the claimed range of 0.30 or less. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to seek out teachings of suitable compositions when providing the glass of Kikuta, thus said person would be motivated to modify the glass of Kikuta to compose the glass composition as taught by Akiba above with a reasonable expectation of success.
Regarding Claim 11, the English language section of Kikuta does not disclose a composition, however, a person having ordinary skill in the art would 
Akiba discloses a glass comprising, as represented by mole percentage based on oxides, 40 to 85% of SiO2 (see Akiba at Page 12, Table 3, Example 22, disclosing a glass with a SiO2 content of 61 mol. %), 0.1 to 20% of B2O3 (see Akiba at Page 12, Table 3, Example 22, disclosing a glass with a B2O3 content of 1 mol. %), 0 to 5% of P2O5 (see Akiba at Page 12, Table 3, Example 22, disclosing a glass with a P2O5 content of 0 mol. %), 5 to 40% of alkali metal oxides (R2O) in total (see Akiba at Page 12, Table 3, Example 22, disclosing a glass with a Na2O content of 15 mol. % for a total RO content of 15 mol. %), and 0 to 15% of alkali-earth metal oxides (RO) in total (see Akiba at Page 12, Table 3, Example 22, disclosing a glass with a MgO content of 8 mol. % for a total RO content of 8 mol. %). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to seek out teachings of suitable compositions when providing the glass of Kikuta, thus said person would be motivated to modify the glass of Kikuta to compose the glass composition as taught by Akiba above with a reasonable expectation of success.
Regarding Claim 12, Kikuta discloses a glass with a Young’s modulus of 73.6 GPa (see Kikuta at Page 46, Table 2). The English language section of Kikuta does not disclose a composition, however, a person having ordinary skill in the art would necessarily formulate a composition when seeking to provide the glass, therefore said person would be motivated to search the prior art in order to determine an effective chemical composition.
Akiba discloses a glass with a B2O3 content of 1 mol. % (see Akiba at Page 12, Table 3, Example 22) and a MgO content of 8 mol. % for a total RO content of 8 mol. % (see Akiba at Page 12, Table 3, Example 22). 
Examiner notes where [B2O3] is 1 mol. %, E is 73.6 GPa, and the sum of RO is 8 Mol. %, H = (1*.039) + (73.6 * .036) + (8*-0.03) - 2.3 = 0.1483, which is within the claimed range of less than 0.30. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to seek out teachings of suitable compositions when providing the glass of Kikuta, thus said person would be motivated to modify the glass of Kikuta to compose the glass composition as taught by Akiba above with a reasonable expectation of success.
Regarding Claim 13, the English language section of Kikuta does not disclose a composition, however, a person having ordinary skill in the art would necessarily formulate a composition when seeking to provide the glass, therefore 
Akiba discloses a glass with a B2O3 content of 1 mol. % (see Akiba at Page 12, Table 3, Example 22) and a K2O content of 0 mol. % (see Akiba at Page 12, Table 3, Example 22). 
Examiner notes that where [B2O3] is 1 mol. % and [K2O] is 0 mol. %, J =  ([B2O3]*.031) - (0.026 * [K2O]) = (1*.031) - (0.026 * 0) = 0.031, which is within the claimed range of 0.33 or less. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to seek out teachings of suitable compositions when providing the glass of Kikuta, thus said person would be motivated to modify the glass of Kikuta to compose the glass composition as taught by Akiba above with a reasonable expectation of success.
Regarding Claim 18, the English language section of Kikuta is silent as to the cooling method, so one of ordinary skill in the art would look to the prior art to determine an appropriate cooling method. 
Akiba teaches a method to form a compressive stress layer at the glass surface may typically be an air quenching tempering method (physical tempering method) wherein a surface of a glass plate heated to near the softening point is quenched by air cooling (see Akiba at [0005]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to seek out teachings of suitable cooling methods as taught by Akiba with a reasonable expectation of successfully cooling a glass to form a tempered glass. 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Varner et al. (VARNER, JR, and HJ OEL. "SURFACE DEFECTS: THEIR ORIGIN, CHARACTERIZATION AND EFFECTS ON STRENGTH." Glass Surfaces. Elsevier, 1975. 321-333., hereinafter referred to as Varner).
Varner is directed towards the analysis of surface defects on glass, including fracture-mirror constants (see Varner at the Abstract). Varner teaches that the average mirror constant values found in the literature show Mechlosky et al. presenting an average mirror constant of 1.92 MN/m3/2 for soda-lime glass; Umhaur providing 1.85 MN/m3/2 for another glass, and Kerper and Scuderi providing a mirror constant of 1.86 MN/m3/2 for soda-lime glass (see Varner at Page 331, the first paragraph of section 4.3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /KARL E GROUP/ Primary Examiner, Art Unit 1731                                                                                                                                                                                                       

/CAMERON K MILLER/Examiner, Art Unit 1731